Title: To James Madison from Joseph Anderson, [ca. 1 February 1814]
From: Anderson, Joseph
To: Madison, James


        
          Sir
          [ca. 1 February 1814]
        
        The resignation of the Attorney General, having I apprehend, created Some difficulty, with respect to the choice of a proper Successor—and as it is a Subject much talked of, by many of your real republican friends—and also by others, who evidence a disposition, to decry every Executive act, that will afford the Smallest pretext—and entertaining for you the highest personal respect—and feeling deeply interested in your Satisfactory administration of all our national concerns—I trust I Shall not be considered as tresspassing upon your Executive rights; If under existing circumstances, I adventure to present to your consideration, a real friend of yours, and of the Government as a proper Charecter to fill the place of Attorney General of the United States. In makeing a proper choice of this Officer—I am aware, that many difficulties present themselves. In the first place—profound legal knowledge, and inflexible integrity—blended with weight of Charecter, are material and important requisites. It is also in my humble Opinion, and that of many of our most influential Republican friends—absolutely necessary—that, in the present critical times—the Attorney General Shoud be taken from our firmest Republican ranks. One, Who by his long Steady and uniform course, had fully and completely acquired, and retaind the confidence of the whole Republican party—for this Officer it is understood, has not only to attend to the duties of Attorney General as Such—but is considered as one of the Executive council, and in this Charecter, it is believed—that the politicks of this officer, ought most fully to accord with those of the Chief of the nation. One other consideration might, not improperly, be taken into view—the Section of Country, from which he is taken—for it will not be denied, that a proper respect ought to be had, to every Portion of the Union, in makeing these important appointments—because, by such Selection—every portion of the Union, wou’d be represented in the Cabenet—and upon the true principles of our constitution—it must be acknowledged—that where proper Charecters can be had—the claim to the Selection I Suggest—must be well founded.
        Impressed Sir with this View of the Office, and the requisite qualifications of the Officer—I take leave to Observe, that the western Section of the Union, and particularly the State, I have the honor to represent, has had but a verry Small portion of public appointments, and that therefore, we may now—without being thought—too presumeing—present our claim for the appointment of Attorney General of the United States, and I hope I Shall be pardond for saying—that I make this claim with Some confidence—because I feel conscious, that Tennessee can offer to your

consideration, a Charecter every way qualify’d, to discharge the high and important duties, attach’d to the Office of Attorney General. I mean the honorable George Washington Campbell. In this Gentleman, I recognize, all the qualifications, which I have herein before described. I have been intimately acquainted with him for about Sixteen years—and in adition to what I have already said—I can with great truth add—that mr Campbell, is a man of most examplary morals, and indefatigable industry—and universally esteemd in the western Country—and from the Standing which he held in Congress, to which you are no Stranger—I think I might adventure to say—from the General estimation, in which I know he is held (by gentlemen of the most respectable Charecter and Standing, from different parts of the Union) for his talents integrity, and sound republicanism—that his appointment to the office of Attorney General wou’d give to the Republicans—in every Section of the Union—the most entire Satisfaction.
        In full confidence, that you will give this adress due consideration—I take leave to assure you that whatever may be your ultimate decision—you may be assured of My verry high respect—and most Sincere esteem
        
          Jos: Anderson
        
      